office_of_chief_counsel department of the treasury internal_revenue_service washington d c number info release date conex-160335-04 cc psi b6 uil date ---------------------------------- u s house of representatives washington dc attention --------------------- dear congressman -------- i am responding to your inquiry dated date on behalf of your constituent ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- requested further information on new legislation enacted as part of the jobs creation act that provides a deduction for production_costs of certain film or television productions sec_181 of the internal_revenue_code specifically she asked whether the benefits of the provision will be available to corporate investors individual investors or both the producer of a qualified_film_or_television_production may elect to deduct certain production_costs in the year incurred in lieu of capitalizing the cost and recovering it through depreciation allowances sec_181 of the code the law limits the amount of production expense a taxpayer can deduct to dollar_figure million for each qualifying production a taxpayer can deduct an additional dollar_figure million of production_costs up to dollar_figure million total if he or she incurs a significant amount of the production_costs in areas eligible for designation either as a low income community under sec_45d of the code or as a distressed county or isolated area of distress by the delta regional authority the provision does not apply if the total cost of the production exceeds dollar_figure million dollar_figure million in distressed areas the law limits qualifying productions by more than one producer to a single dollar_figure million dollar deduction dollar_figure million in distressed areas the co-producers must allocate the benefit in a manner that reasonably reflects each owner's proportionate investment in and economic_interest in the qualified production other provisions may limit an investor's deductions sec_465 of the code the producer must elect to deduct production_costs under this provision as prescribed by the secretary_of_the_treasury and by the due_date including extensions of the tax_return for the taxable_year in which production_costs are first incurred for the production until the treasury_department issues specific guidance deducting qualifying costs on the appropriate tax_return will constitute a valid election once a producer elects to deduct production_costs for a qualified_film_or_television_production under sec_181 of the code no other deduction for depreciation or amortization is a vailable for that production a producer cannot revoke this election without the treasury secretary's consent a qualified_film or television program is any production of a motion picture whether released theatrically or directly to video cassette or other format miniseries scripted dramatic television episode or movie of the week if at least percent of the total compensation spent on the production is qualified_compensation qualified_compensation is compensation_for services performed in the united_states by actors directors producers and other relevant production personnel for purposes of the percent test compensation does not include participations_and_residuals under sec_167 of the code as to a television series only the first episodes qualify under the provision qualified_property does not include sexually explicit productions ie productions requiring maintenance of records under section of title of the united_states_code for any performer in the production sec_181 of the code is effective for qualified_film and television productions for which principal photography begins after date and before date i hope our response is helpful to ----------------- if i can assist you further please contact me or --------------------------------------------------- charles b ramsey chief branch office of the associate chief_counsel passthroughs and special industries sincerely
